Per Curiam.
The recent convergence of this Court's decision in State, Department of Health v. Bayfront HMA Medical Center, LLC , 236 So.3d 466 (Fla. 1st DCA 2018), and chapter 2018-66, Laws of Florida, has rendered the instant appeal moot and subject to dismissal. See Montgomery v. Dep't of Health & Rehab. Servs. , 468 So.2d 1014, 1016-17 (Fla. 1st DCA 1985) (explaining that "[a] case becomes moot, for purposes of appeal, where, by a change of circumstances prior to the appellate decision, an intervening event makes it impossible for the court to grant a party any effectual relief," and emphasizing that "[i]t is the function of a judicial tribunal to decide actual controversies by a judgment which can be carried into effect, and not to give opinions on moot questions, or to declare principles or rules of law which cannot affect the matter in issue").
DISMISSED .
Wolf, Bilbrey, and Jay, JJ., concur.